DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Information Disclosure Statement
The IDSs filed on 01/08/2020 and 02/19/2021 have been considered. 

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0446] line 6 it recites “the file system the node” which is grammatically incorrect.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processor coordinator/processing coordinator in claims 15-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is shown in paragraph [0433] which recites “the processor coordinator (2920) is software executing within the file system container (2900), that hardware layer.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9330103 B1 (herein Bono1) in view of US 9485310 B1 (herein Bono2). 
Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claim 1of the instant application, the following table compares claim 1 of the instant application with claim 1 of the conflicting patent. The differences are underlined.


Instant Application
US 9330103 B1
1. A method for managing file systems, comprising:

receiving, by a processor coordinator, a first operation request; 
identifying a file system associated with the first operation request; making a first determination that the file system is local; and in response to the first determination:







identifying a core thread pool associated with the file system; and 






directing operation of the first operation request to be executed on a core associated with the core thread pool, wherein the core is associated with a processor.


providing, by a first set of processors, a file handle to a client, 
the file handle (i) identifying a file in a file system stored in a first storage location accessible by the first set of processors and (ii) including an E-FSID (export file system identifier) for identifying the file system from among multiple file systems; copying the E-FSID to a second storage location accessible by a second set of processors, the second storage location storing a copy of the file system, the copy of the file system including a copy of the file; 


and in response to the second set of processors receiving a request from the client to perform an operation to read and/or write the file in the file system, the request 


Although the claims at issue are not identical, they are not patentably distinct from each other. The conflicting patent US 9330103 B1 does not explicitly claim identifying a core thread pool associated with the file system and first operation request to be executed on a core associated with the core thread pool, wherein the core is associated with a processor.

	However, Bono2 teaches identifying a core thread pool associated with the file system (Abstract lines 5-11 dynamically and preferentially assigns execution threads of the core to process file system service requests of the streams affined with the core. Each core also co-operates with the other cores to dynamically and non-preferentially (a) assign execution threads of the core to process file system service requests of the streams affined with the other cores; Col. 5 lines 21-25 Each core 50 also has a respective set of stream network stacks 82 as described above, and a respective collector 80 that manages the connections of the threads 78 to the streams of the stream network stacks 82; Col. 7 lines 13-15 Monitoring the usage of the local threads 78 as well as the local queue 102 to identify the ability to process requests; Claim 7 lines cores form respective pools of execution threads available for processing the requests); and 
the first operation request to be executed on a core associated with the core thread pool, wherein the core is associated with a processor (Fig. 2; Col. 3 lines 35-40 The processing unit 42 (as processor) is of a type known as “multi-core”, having multiple independent execution units called “cores” 50…In operation, the cores 50 can simultaneously execute respective streams of instructions; Claim 1 lines 19-22 respective sets of execution threads for the cores, each execution thread used to perform file system operations based on corresponding requests; Claim 7 lines 2-4 the execution threads of the cores form respective pools of execution threads available for processing the requests). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bono2’s teachings of identifying a core thread pool associated with a file system and a core associated with the core thread pool with the system of conflicting patent US 9330103 B1 because it improves efficiency (Col. 1 lines 44-47 Employing such core affinity can promote high performance and efficiency by minimizing the need for host-specific data to be transferred among the cores; Abstract lines 8-15 dynamically and non-preferentially (a) assign execution threads of the core to process file system service requests of the streams affined with the other cores, and (b) assign execution threads of the other cores to process file system service requests of the streams affined with the core, promoting efficient use of the cores for the processing workload of the file system service).

Similar claim mappings of the remaining claims would have been obvious to a person
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 12, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bono et al.  (US 9330103 B1 herein Bono1) in view of Bono et al. (US 9485310 B1 herein Bono2).

As per claim 1, Bono1 teaches the invention substantially as claimed including a method for managing file systems, comprising (Abstract lines 1-2 A technique for managing access to files by different data storage systems): 
receiving, by a processor coordinator, a first operation request (Fig. 5, 540 request; Col. 2 lines 40-44 in response to the second set of processors receiving a request from the client to perform an operation to read and/or write the file in the file system, the request including the file handle that specifies the E-FSID of the file system); 
identifying a file system associated with the first operation request (Fig. 6, 610 (i) identifying a file in a file system; Col. 5 line 66 - Col. 6 line 3 For example, the first data storage system 120 processes the request 114 using an IO stack that identifies the file system in which the file 142 is stored by the local FSID, and then effects the actual reading and/or writing of the specifies the E-FSID of the file system that contains the file to which the request is directed); 
making a first determination that the file system is local; and in response to the first determination (Fig. 3; Col. 8 lines 18-21 the local/foreign flag 340 for the file system 140C in the database 174a may be set to “local” to indicate that the local E-FSID is to be used in interpreting incoming file handles).

Bono1 fails to teach identifying a core thread pool associated with the file system; and directing operation of the first operation request to be executed on a core associated with the core thread pool, wherein the core is associated with a processor.

However, Bono2 teaches identifying a core thread pool associated with the file system (Abstract lines 5-11 dynamically and preferentially assigns execution threads of the core to process file system service requests of the streams affined with the core. Each core also co-operates with the other cores to dynamically and non-preferentially (a) assign execution threads of the core to process file system service requests of the streams affined with the other cores; Col. 5 lines 21-25 Each core 50 also has a respective set of stream network stacks 82 as described above, and a respective collector 80 that manages the connections of the threads 78 to the streams of the stream network stacks 82; Col. 7 lines 13-15 Monitoring the usage of the local threads 78 as well as the local queue 102 to identify the ability to process requests; Claim 7 lines 2-4 the execution threads of the cores form respective pools of execution threads available for processing the requests); and 
directing operation of the first operation request to be executed on a core associated with the core thread pool, wherein the core is associated with a processor (Fig. 2; Col. 3 lines 35-40 The processing unit 42 (as processor) is of a type known as “multi-core”, having multiple independent execution units called “cores” 50…In operation, the cores 50 can simultaneously execute respective streams of instructions; Claim 1 lines 19-22 respective sets of execution threads for the cores, each execution thread used to perform file system operations based on corresponding requests; Claim 7 lines 2-4 the execution threads of the cores form respective pools of execution threads available for processing the requests). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bono1 with the teachings of Bono2 because Bono2’s teaching of identifying a core thread pool associated with a file system and a core associated with the core thread pool improves efficiency (Col. 1 lines 44-47 Employing such core affinity can promote high performance and efficiency by minimizing the need for host-specific data to be transferred among the cores; Abstract lines 8-15 dynamically and non-preferentially (a) assign execution threads of the core to process file system service requests of the streams affined with the other cores, and (b) assign execution threads of the other cores to process file system service requests of the streams affined with the core, promoting efficient use of the cores for the processing workload of the file system service).

As per claim 2, Bono1 and Bono2 teach the method of claim 1. Bono2 teaches wherein the core thread pool is one of a plurality of core thread pools associated with the processor (Fig. 2; Claim 7 lines 2-4 the execution threads of the cores form respective pools of execution 

As per claim 5, Bono1 and Bono2 teach the method of claim 1. Bono1 specifically teaches further comprising: receiving, by the processor coordinator, a second operation request associated with the file system (Col. 2 lines 40-44 in response to the second set of processors receiving a request from the client to perform an operation to read and/or write the file in the file system, the request including the file handle that specifies the E-FSID of the file system; Col. 6 lines 4-7 It is understood that any number of requests, like the request 114, may be received from any of the client machines 110(1) to 110(N), for reading and/or writing the file 142, other files of FS 1, or files of other file systems; Claim 8 lines 8-10 receiving, by the second set of processors, another request from the client to perform another read and/or write operation on the file); 
Additionally, Bono2 teaches making a second determination that the core exceeds a core usage threshold (Col. 5 lines 34-36 There can be situations during operation in which the network traffic directed to a given core 50 exceeds the processing capability of that core 50); and 
in response to the second determination, making a third determination that a second core thread pool is available, wherein the second core thread pool is associated with a second core, wherein the second core is associated with the processor; and in response to the third determination, directing operation of the second operation request to execute on the second core (Fig. 2; Col. 2 lines 21-24 when all local threads are busy and another core has at least one idle thread (as available) and no overriding local requests, so that the idle thread of the other core can be used to process the request; Col. 8 line 18 execution threads 78 of the other available local thread 78 to process the request; Claim 7 lines 2-7 the execution threads of the cores form respective pools of execution threads available for processing the requests, the execution threads transitioning from idle to in-use upon having stream heads assigned thereto for processing respective requests; Col. 3 lines 35-37 The processing unit 42 is of a type known as “multi-core”, having multiple independent execution units called “cores” 50; In other words, a second core thread pool is taught because cores form respective pools of execution threads which implies that there is more than one core thread pool. “Second core thread pool is associated with a second core” is taught because there are execution threads on another core (second core) and the execution threads of a core form a pool.).

As per claim 8, it is a non-transitory computer readable medium claim of claim 1. Therefore it is rejected for the same reasons as claim 1 above. 

As per claim 9, it is a non-transitory computer readable medium claim of claim 2. Therefore it is rejected for the same reasons as claim 2 above. 

As per claim 12, it is a non-transitory computer readable medium claim of claim 5. Therefore it is rejected for the same reasons as claim 5 above. 

As per claim 15, it is a processing coordinator claim of claim 1. Therefore it is rejected for the same reasons as claim 1 above. 

As per claim 16, it is a processing coordinator claim of claim 2. Therefore it is rejected for the same reasons as claim 2 above. 

As per claim 19, it is a processing coordinator claim of claim 5. Therefore it is rejected for the same reasons as claim 5 above. 

Claims 3, 7, 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bono1 and Bono2, as applied to claims 1, 8, and 15 above, in view of Frost (US 20110289519 A1).

As per claim 3, Bono1 and Bono2 teach the method of claim 2. Bono1 specifically teaches processor (Fig. 1, 124 processing unit)

Bono1 and Bono2 fail to teach wherein the processor is associated with a processor thread pool.

However, Frost teaches wherein the processor is associated with a processor thread pool ([0071] lines 3-4 a thread pool that is used by processor 110 to execute tasks 104).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bono1 and Bono2 with the teachings of Frost because Frost’s teaching of having a processor associated with a processor thread pool provides the advantage of allocating threads according to resources available to execute the 

As per claim 7, Bono1 and Bono2 teach the method of claim 1. Bono1 specifically teaches further comprising: receiving, by the processor coordinator, a second operation request associated with a second file system; making a second determination that the second file system is not local; and in response to the second determination (Fig. 4 140C; Claim 8 lines 8-14 receiving, by the second set of processors, another request from the client to perform another read and/or write operation on the file, the other request including the file handle, the file handle including the E-FSID of the file, the E-FSID of the file matching the foreign (not local) E-FSID of the copy of the file system stored in the second storage location) and second file system (Fig. 4 140C).
Additionally, Bono2 teaches identifying a thread pool associated with the file system (Abstract lines 5-13 dynamically and preferentially assigns execution threads of the core to process file system service requests of the streams affined with the core. Each core also co-operates with the other cores to dynamically and non-preferentially (a) assign execution threads of the core to process file system service requests of the streams affined with the other cores; Col. 5 lines 21-25 Each core 50 also has a respective set of stream network stacks 82 as described above, and a respective collector 80 that manages the connections of the threads 78 to the streams of the stream network stacks 82; Col. 7 lines 13-15 Monitoring the usage of the local threads 78 as well as the local queue 102 to identify the ability to process requests; Claim 7 lines 2-4 the execution threads of the cores form respective pools of execution threads available for processing the requests); and 
directing operation of the second operation request to execute on a second core associated with the processor using a thread from the thread pool (Fig. 2; Col. 3 lines 35-40 The processing unit 42 is of a type known as “multi-core”, having multiple independent execution units called “cores” 50…In operation, the cores 50 can simultaneously execute respective streams of instructions; Claim 7 lines 2-4 the execution threads of the cores form respective pools of execution threads available for processing the requests; Col. 2 lines 21-24 when all local threads are busy and another core has at least one idle thread and no overriding local requests, so that the idle thread of the other core can be used to process the request; Col. 8 line 18 execution threads 78 of the other cores).

Bono1 and Bono2 fail to teach processor thread pool and processor using a thread from the processor thread pool. 

However, Frost teaches processor thread pool ([0071] lines 3-4 a thread pool that is used by processor 110 to execute tasks 104) and processor using a thread from the processor thread pool ([0071] lines 20-22 When a thread pool is used, a processor (e.g., processor 110) removes threads from the pool as resources become available to execute those threads).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bono1 and Bono2 with the teachings of Frost because Frost’s teaching of a processor thread pool provides the advantage of allocating threads according to resources available to execute the threads (see Frost, [0071] lines 20-22 When a thread pool is used, a processor (e.g., processor 110) removes threads from the pool as resources become available to execute those threads.).

As per claim 10, it is a non-transitory computer readable medium claim of claim 3. Therefore it is rejected for the same reasons as claim 3 above. 

As per claim 14, it is a non-transitory computer readable medium claim of claim 7. Therefore it is rejected for the same reasons as claim 7 above. 

As per claim 17, it is a processing coordinator claim of claim 3. Therefore it is rejected for the same reasons as claim 3 above. 

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bono1, Bono2, and Frost, as applied to claims 3, 10, and 17, in view of Kipp (US 9250953 B2).

As per claim 4, Bono1, Bono2, and Frost teach the method of claim 3. Bono2 specifically teaches thread in the core thread pool executed on the core associated with the core thread pool (Claim 7 lines 2-4 the execution threads of the cores form respective pools of execution threads available for processing the requests).
Additionally, Frost teaches wherein each thread in the processor thread pool may be executed on any core associated with the processor ([0071] lines 20-22 When a thread pool is used, a processor (e.g., processor 110) removes threads from the pool as resources become available to execute those threads; [0072] lines 2-6 unit 520 may add support to bytecode 102 so that it is executable to create a thread pool that includes 2000 threads--one for each task 104. In 

	Bono1, Bono2, and Frost fail to teach wherein each thread in the core thread pool may only be executed on the core associated with the core thread pool.

However, Kipp teaches wherein each thread in the core thread pool may only be executed on the core associated with the core thread pool (Claim 23 lines 10-17 associating each worker thread of a group of worker threads in a worker thread pool with one of a plurality of processor cores of at least one of one or more processors; and assigning by a scheduler logic component the worker threads in the worker thread pool to execute the task group queues according to the hierarchy of task group queues).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bono1, Bono2, and Frost with the teachings of Kipp because Kipp’s teaching of associating threads in a thread pool according to a hierarchy and associating threads of the thread pool to a processor core is an efficient task scheduling method (see Kipp, Col. 15 lines 20-22 The creation of a hierarchy of tasks provides an efficient method of task scheduling for use in multi-core systems that provide the facility to operate on multiple threads).

As per claim 11, it is a non-transitory computer readable medium claim of claim 4. Therefore it is rejected for the same reasons as claim 4 above. 

As per claim 18, it is a processing coordinator claim of claim 4. Therefore it is rejected for the same reasons as claim 4 above. 

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bono1 and Bono2, as applied to claims 1, 8 and 15 above, in view of Lähteenmäki (US 9443095 B2) and further in view of Zaarur et al. (US 9069553 B2 herein Zaarur).

As per claim 6, Bono1 and Bono2 teach the method of claim 1. Bono1 specifically teaches further comprising: receiving, by the processor coordinator, a second operation request associated with the file system (Col. 2 lines 40-44 in response to the second set of processors receiving a request from the client to perform an operation to read and/or write the file in the file system, the request including the file handle that specifies the E-FSID of the file system; Col. 6 lines 4-7 It is understood that any number of requests, like the request 114, may be received from any of the client machines 110(1) to 110(N), for reading and/or writing the file 142, other files of FS 1, or files of other file systems; Claim 8 lines 8-10 receiving, by the second set of processors, another request from the client to perform another read and/or write operation on the file).
Additionally, Bono2 teaches making a second determination that the core exceeds a core usage threshold; and in response to the second determination (Col. 5 lines 34-36 There can be situations during operation in which the network traffic directed to a given core 50 exceeds the processing capability of that core 50): 
core threads associated with processor (Abstract lines 1-7 A multi-core processor of a network attached storage system processes requests from host computers for services of a file threads of the core to process file system service requests); 
directing operation of the second operation request to execute on a second core using a thread from a second core thread pool associated with the second core (Col. 2 lines 21-24 when all local threads are busy and another core has at least one idle thread and no overriding local requests, so that the idle thread of the other core can be used to process the request; Col. 8 line 18 execution threads 78 of the other cores; Claim 7 lines 2-7 the execution threads of the cores form respective pools of execution threads available for processing the requests, the execution threads transitioning from idle to in-use upon having stream heads assigned thereto for processing respective requests).

	Bono1 and Bono2 fail to teach making a third determination there are no available cores threads associated with processor; and in response to the third determination, directing operation and wherein the second core is not associated with the processor.

	However, Lähteenmäki teaches making a third determination there are no available cores threads associated with processor; and in response to the third determination, directing operation (Claim 8 lines 4-10 determine that none of the processor cores of the multicore processor is free to execute the sequence of instructions of the thread…move the sequence of instructions).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bono1 and Bono2 with the teachings of 
	
Bono1, Bono2, and Lähteenmäki fail to teach wherein the second core is not associated with the processor.

	However, Zaarur teaches wherein the second core is not associated with the processor (Col. 9 lines 6-7 the task is switched from the first core of the processor to a second core of another processor).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bono1, Bono2, and Lähteenmäki with the teachings of Zaarur because Zaarur’s teaching of switching the task onto a second core on another processor provides the advantage of reducing energy usage (see Zaarur, Col. 2 lines 5-8 execution of the task from the first software of the first core to the second software of the second core effective to reduce an amount of energy consumed by the cores and/or system).

As per claim 13, it is a non-transitory computer readable medium claim of claim 6. Therefore it is rejected for the same reasons as claim 6 above. 

As per claim 20, it is a processing coordinator claim of claim 6. Therefore it is rejected for the same reasons as claim 6 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        


/H.L./Examiner, Art Unit 2195